Name: Commission Regulation (EC) No 2013/96 of 21 October 1996 on the issuing of import licences for bananas under the tariff quota for the fourth quarter of 1996 (second period) (Text with EEA relevance)
 Type: Regulation
 Subject Matter: plant product;  tariff policy;  international trade;  trade
 Date Published: nan

 No L 269/12 IEN Official Journal of the European Communities 22. 10 . 96 COMMISSION REGULATION (EC) No 2013/96 of 21 October 1996 on the issuing of import licences for bananas under the tariff quota for the fourth quarter of 1996 (second period) (Text with EEA relevance) centage is to be applied to applications quoting that origin; Whereas, as regards Colombia, the abovementioned provi ­ sions of Article 3 of Regulation (EC) No 1834/96 should be applied and the quantities for which licences may be issued to category B operators should be determined; Whereas, on the basis of applications submitted during the second period, the quantities for which licences may be issued for the origins concerned should be determined forthwith ; Whereas this Regulation must apply immediately so licences can be issued as quickly as possible, HAS ADOPTED THIS REGULATION: THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 404/93 of 13 February 1993 on the common organization of the market in bananas ('), as last amended by Regulation (EC) No 3290/94 (2), Having regard to Commission Regulation (EEC) No 1442/93 of 10 June 1993 laying down detailed rules for the application of the arrangements for importing bananas into the Community (3), as last amended by Regulation (EC) No 1409/96 (4), and in particular Article 9 (3) thereof, Having regard to Commission Regulation (EC) No 478/95 of 1 March 1995 on additional rules for the application of Regulation (EEC) No 404/93 as regards the tariff quota arrangements for imports of bananas into the Community and amending Regulation (EEC) No 1442/93 f), as amended by Regulation (EC) No 702/95 (% and in par ­ ticular Article 4 (3) thereof, Having regard to Commission Regulation (EC) No 1834/96 of 23 September 1996 on the issuing of import licences for bananas under the tariff quota for the fourth quarter of 1996 and on the submission of new applica ­ tions (J, and in particular Article 3 thereof, Whereas Regulation (EC) No 1834/96 fixes the quantities available for the fourth quarter of 1996 under the second period for the submission of applications provided for in Article 4 of Regulation (EC) No 478/95; whereas, under that Regulation, import licences are to be issued to cate ­ gory B operators who have submitted applications within the time limit laid down for the quantities available, where applicable at the end of the second period, for imports of bananas originating in Costa Rica and Colombia under categories A and C; Whereas Article 9 (3) of Regulation (EEC) No 1442/93 states that, where the quantities covered by import licence applications from one or more of the categories of opera ­ tors for a given quarter and origin (country or group of countries referred to in Annex I to Regulation (EC) No 478/95) exceed the quantity available, a reduction per ­ Article 1 Import licences shall be issued under the tariff quota for imports of bananas during the fourth quarter of 1996 (second period) in respect of new applications as referred to in Article 4 ( 1 ) of Regulation (EC) No 478/95 and those referred to in Article 3 of Regulation (EC) No 1834/96: 1 . For the quantity set out in the licence application : (a) multiplied, in respect of the origin 'Colombia', by the reduction coefficient 0,9714 in the case of applications from operators in category B, inclu ­ ding applications for up to 150 tonnes; (b) multiplied, in respect of the origin 'Cameroon', by the reduction coefficient 0,9780 in the case of applications from all categories of operators, inclu ­ ding applications for up to 150 tonnes; (c) multiplied, in respect of the origin 'Cote d'lvoire', by the reduction coefficient 0,2950 in the case of applications from all categories of operators, including applications for up to 150 tonnes. 2 . For the quantity set out in the licence application in respect of origins other than those mentioned in point 1 . (') OJ No L 47, 25. 2. 1993, p. 1 . (2) OJ No L 349, 31 . 12 . 1994, p. 105. (3) OJ No L 142, 12. 6 . 1993 , p. 6 . (&lt;) OJ No L 181 , 20 . 7 . 1996, p. 13 . Is) OJ No L 49, 4 . 3 . 1995, p. 13 . (6) OJ No L 71 , 31 . 3 . 1995, p. 84. f) OJ No L 243, 24. 9 . 1996, p. 24. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. 22. 10 . 96 EN Official Journal of the European Communities No L 269/ 13 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels. 21 October 1996. For the Commission Franz FISCHLER Member of the Commission